
	

115 SRES 19 ATS: Denouncing the deadly attack at Fort Lauderdale-Hollywood International Airport, honoring the lives of the victims, offering condolences to their families, friends, and all those affected, and commending the efforts of law enforcement and emergency response personnel in responding to the incident.
U.S. Senate
2017-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 19
		IN THE SENATE OF THE UNITED STATES
		
			January 23, 2017
			Mr. Rubio (for himself, Mr. Nelson, and Mrs. Ernst) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Denouncing the deadly attack at Fort Lauderdale-Hollywood International Airport, honoring the lives
			 of the victims, offering condolences to their families, friends, and all
			 those affected, and commending the efforts of law enforcement and
			 emergency response personnel in responding to the incident.
	
	
 Whereas the Fort Lauderdale-Hollywood International Airport ranks 21st in the United States in total passenger traffic, with over 73,000 travelers passing through each day on 1 of the over 650 commercial flights that embark and arrive at the airport each day;
 Whereas, on Friday, January 6, 2017, around 1:00 p.m., an individual in the baggage claim area of Terminal 2 at Fort Lauderdale-Hollywood International Airport shot more than 10 people, wounding several and killing 5;
 Whereas the people of the United States grieve for the families of all those affected by this tragedy;
 Whereas the people of the United States honor the memories of the 5 individuals who tragically lost their lives; and
 Whereas constant efforts by law enforcement agencies, civilians, and communities are needed to help thwart future attacks: Now, therefore, be it
		
	
 That the Senate— (1)condemns the deadly attack at Fort Lauderdale-Hollywood International Airport on January 6, 2017, where 5 innocent people were killed and many others were injured;
 (2)honors the lives and memories of the victims killed in the attack and offers sincere condolences to their families and friends;
 (3)desires that those injured in the attack make a full recovery; and (4)commends the efforts of law enforcement and emergency response personnel who selflessly acted to secure the scene and assist those in need.
			
